Citation Nr: 1101453	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for diabetes mellitus, to 
include as due to Agent Orange.  This case was previously before 
the Board in October 2007, at which time it was remanded for 
additional development of the record.  By decision dated July 
2009, the Board denied service connection for diabetes mellitus.  
The Veteran filed a timely appeal with the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated August 
2010, granted a Joint Motion to vacate and remand the Board's 
determination. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its October 2007 remand, the Board directed the RO to contact 
the United States Joint Services Records Research Center (JSRRC) 
to verify whether the Veteran served with a unit in Korea that 
was subject to exposure to herbicides.  On remand, the RO 
requested additional information from the Veteran concerning his 
claimed Agent Orange exposure in a February 2009 letter.  The 
Veteran did not respond.  An April 2009 Memorandum was prepared, 
indicating that the claimed herbicide exposure could not be 
verified, and detailing the steps taken in the case.

The Board's July 2009 denial was predicated on the fact there was 
no evidence supporting the Veteran's claim he had been exposed to 
herbicides while serving in Korea, and there was no clinical 
evidence linking the Veteran's diabetes mellitus, which was 
initially manifested many years after service, to service.  

The Joint Motion noted the Board had relied, in part, on the 
Veteran's failure to respond to a request for information from 
the VA concerning the exact location and dates of his exposure to 
herbicides.  It was further observed that a VA adjudication 
manual required that in situations as in this case in which a 
veteran fails to provide the requested information, the VA still 
had to refer the case to the JSRRC coordinator to make a formal 
finding that sufficient information to verify herbicide exposure 
did not exist.  See VA Adjudication Procedure Manual and Manual 
Rewrite (M21-1 MR).  The Board notes that the Joint Motion cited 
to the wrong M21-1 MR provisions at several times, referring to 
the portion pertaining to Navy veterans serving on ships, rather 
than the relevant provisions for this Army veteran. In addition, 
the Joint Motion failed to recognize that the RO did, in fact, 
prepare a Memorandum on April 3, 2009 concerning the inability to 
verify the Veteran's claimed Agent Orange exposure.  

Nevertheless, the Joint Motion, which is the law of the case, has 
indicated that a request to JSRRC must be made, apparently 
notwithstanding the lack of specific information from the 
Veteran.  Accordingly, remand is required. 

The Veteran should again be asked for specific information 
concerning his exposure in the event he has been able to recall 
additional details since such information was last requested in 
February 2009.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any 
additional information concerning his 
claimed exposure to Agent Orange to include 
exact location and dates within a 60 day 
time frame.

2.  Whether or not the Veteran responds to 
the above, contact the JSRRC to attempt to 
verify whether the Veteran served with a 
unit in Korea that was subject to exposure 
to herbicides.  

3.  Following completion of the above, the 
RO/AMC should review the evidence and, 
based on the evidence of record, determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010)



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


